This cause comes up on motion of defendant in error to dismiss appeal. The record contains no notice of the time and place of signing and settling of case-made, and no waiver of the same. It does not appear that the defendant in error was present or represented by counsel at the time case-made was signed and settled, and no amendments were suggested by him. It is well settled in this jurisdiction that the record must show either notice of the time and place of the signing and settling of a case-made, or a waiver of the same, otherwise the case-made is field to be a nullity. Harrison v. Penny,28 Okla. 523, 114 P. 734; Ft. Smith   Western Ry. Co. v. StateNational Bank of Shawnee, 25 Okla. 128, 105 P. 647; Thompsonv. Fulton, 29 Okla. 700, 119 P. 244; Wood v. Jones,32 Okla. 640, 122 P. 678; Walcher v. Burford, 47 Okla. 98,147 P. 774; Martindale   Deichman v. Shaha, 51. Okla. 670,151 P. 1019.
We therefore recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 545